DETAILED ACTION – ALLOWABILITY NOTICE

This office action is in response to the remarks and amendments filed on 1/28/2021.    Claims 1-4, 7-10, 13-17, and 19-20 are allowed.


REASONS FOR ALLOWANCE


The following is an examiner’s statement of reasons for allowance:  Applicants’ invention is directed toward a mattress cover that includes, inter alia, a configuration of multiple air-permeable and air-impermeable portions as well as multiple air-impermeable flaps that are both sealable in a closed configuration and detachable, and pockets in which to place the flaps once detached.  The closest prior art is considered to be US Patent 7,059,001 to Woolfson which teaches a similar mattress cover that includes a single mattress flap, which does not have a sealing mechanism, and which is located in a different location from the locations of flaps in Applicant’s invention.  There is criticality to Applicant’s placement of flaps on the mattress cover, as the placement provides ventilation through a mattress such as the mattress described in Applicant’s disclosure.  While there are prior art references that suggest that multiple flaps might be obvious and also that a sealing mechanism might be obvious (such as US Patent Application Publication 2011/0035879 to Grinstead et al. and US Patent 5,090,074 to Scales et al., respectively) Applicant’s invention additionally requires detachable flaps and pockets, which are not found in the cited prior art references, nor would it be obvious to combine any additional art references in an obvious manner to yield the claimed invention, and additionally the claimed combination of structures provides functionality that is not found in the prior art.

CONCLUSION

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MYLES A THROOP/Examiner, Art Unit 3673